                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


   HARRY HAYMAN,
                                                    Civil Action No. 1:21-cv-02490-JPO
                     Plaintiff,

       v.

   FLIR SYSTEMS, INC., JAMES J.
   CANNON, EARL R. LEWIS, JOHN D.
   CARTER, WILLIAM W. CROUCH,
   CATHERINE A. HALLIGAN, ANGUS
   L. MACDONALD, MICHAEL T.
   SMITH, CATHY A. STAUFFER,
   ROBERT S. TYRER, JOHN W. WOOD
   JR., and STEVEN E. WYNNE,

                     Defendants.


                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Harry

Hayman hereby voluntarily dismisses his claims in the above-captioned action (the “Action”).

Defendants have filed neither an answer nor a motion for summary judgment in the Action.



Dated: March 31, 2021                                    Respectfully submitted,

                                                         By: /s/ Joshua M. Lifshitz
                                                         Joshua M. Lifshitz
                                                         Email: jml@jlclasslaw.com
                                                         LIFSHITZ LAW FIRM, P.C.
                                                         1190 Broadway
                                                         Hewlett, New York 11557
                                                         Telephone: (516) 493-9780
                                                         Facsimile: (516) 280-7376

                                                         Attorneys for Plaintiff
